TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00675-CV


Roque Tercero-Aranda, Appellant


v.


Texas Board of Pardons and Paroles, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN502274, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N



	Appellant Roque Tercero-Aranda seeks to appeal a state district court's determination
that it lacked jurisdiction to take any action on his request for findings of fact and conclusions of law
after his suit against appellee Texas Board of Pardons and Paroles had been removed to and
dismissed by the United States District Court for the Western District of Texas.  The federal court
did not remand Tercero-Aranda's suit to the state district court and nothing remained pending in the
state district court after Tercero-Aranda's suit was removed to federal court.  See E. D. Sys. Corp.
v. Southwestern Bell Tel. Co., 674 F.2d 453, 457 n.2, 458 (5th Cir. 1982) (citing Lowe v. Jacobs, 243
F.2d 432, 433 (5th Cir. 1957) (state court loses jurisdiction upon a case's removal to federal court
and state court's jurisdiction is not restored unless federal court remands case)).
	Because we lack jurisdiction to dispose of Tercero-Aranda's purported appeal in any
manner other than dismissal for want of jurisdiction, see Tex. R. App. P. 42.3(a), we dismiss the
appeal.


   
					Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 6, 2006